          Case 1:19-cv-06016-ER Document 12 Filed 07/29/19 Page 1 of 2




                                       July 29, 2019

Hon. Edgardo Ramos
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007 (by ECF submission)

Re:   TIANHAI LACE USA, INC. v. LORD & TAYLOR LLC, a Delaware corporation,
The Levy Group, Inc. d/b/a Betsey Johnson, a New York corporation, and DOES 1-10,
Case No. 19-cv-06016

Your Honor:

I represent Defendant The Levy Group, Inc. (“Levy Group”) in the above captioned case.

On June 27, 2019, Plaintiff filed its Complaint. Defendant Levy Group was served on July 15,
2019. The date for Levy Group to file its responsive pleading to Plaintiff’s Complaint is August
5, 2019. Levy Group requests an extension of time up to and including September 5, 2019, in
which to file its responsive pleading to Plaintiff’s Complaint. The reason for the extension is so
that the Defendant can obtain more information to fully understand the allegations in the
Complaint.

Levy Group’s counsel contacted Plaintiff’s counsel regarding Levy Group’s request for an
extension through September 5, 2019. Plaintiff’s counsel consented to this request.

This is the first extension request to respond to Plaintiff’s Complaint.



               Respectfully Submitted,

               /Ted Sabety/

               Ted Sabety
Case 1:19-cv-06016-ER Document 12 Filed 07/29/19 Page 2 of 2



   Sabety +associates, PLLC

   Counsel for The Levy Group, Inc..
